Case: 21-50152     Document: 00516455191          Page: 1    Date Filed: 08/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 31, 2022
                                   No. 21-50152
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Cortez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-1160


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          A member of this panel previously denied Jesus Cortez a certificate of
   appealability and denied appointment of counsel. Cortez now moves for
   reconsideration. Both motions are again DENIED.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50152      Document: 00516455191           Page: 2   Date Filed: 08/31/2022




                                     No. 21-50152


              FACTUAL AND PROCEDURAL BACKGROUND
          On November 2, 2012, the Drug Enforcement Administration
   (“DEA”) received a confidential tip that a shipment of methamphetamine
   was going to be delivered to a Marriott Hotel in San Antonio, Texas.
   According to the informant, Joseph Ybarra would purchase the narcotics
   from an unknown individual in a vehicle with Arizona license plates, later
   identified as Eleazar Huerta. The DEA set up surveillance in the parking lots
   of two downtown Marriott Hotels.
          While conducting their surveillance, officers saw a Ford Expedition
   and a Grand Marquis – vehicles that generally matched the informant’s tip –
   drive into the parking lot of one of the Marriott hotels. Each driver went into
   the hotel, then returned to the parking lot. Soon thereafter, both men got
   into the Ford Expedition. Officers then saw a BMW pull into the parking lot,
   driven by defendant Jesus Cortez. Cortez got out, appeared to speak to
   Huerta, then got back into his BMW and seemingly followed the Ford
   Expedition out of the parking lot.
          At that point, the DEA officers stopped both vehicles. The officers
   removed Cortez and two other people from his BMW and, as one of the
   officers later testified, began to “clear the vehicle for officer safety.” After
   yelling out “clear,” one officer looked to the backseat of the car “to make
   sure nobody was lying on the floorboard” and saw a “firearm on the driver’s
   side set between the seat and the door as you open it.”
          All the drivers and passengers were detained and informed of their
   Miranda rights. Cortez decided to talk with the police. According to the
   officers, Cortez stated there was methamphetamine and cocaine in the
   vehicle and they were going to his father’s house to drop off the vehicle.
   When asked why the drug dogs did not alert on the vehicle, Cortez said it
   might have been because of the way the drugs were packaged.




                                          2
Case: 21-50152      Document: 00516455191          Page: 3   Date Filed: 08/31/2022




                                    No. 21-50152


          As a result of Cortez’s statements, the DEA searched the Ford
   Expedition. They found sixteen bundles of methamphetamine hidden inside,
   weighing over five kilograms in total. Each kilogram had an estimated street
   value of $17,000 to $18,000.
          Later that same month, a grand jury for the United States District
   Court, Western District of Texas. indicted Cortez for one count of
   conspiracy to possess with intent to distribute methamphetamine in violation
   of 21 U.S.C. §§ 841 and 846, and one count of aiding and abetting possession
   with intent to distribute methamphetamine in violation of 21 U.S.C. § 841
   and 18 U.S.C. § 2. Three and a half years later, a grand jury indicted Cortez
   for one count of using or carrying a firearm “during and in relation to” a drug
   trafficking crime or possessing a firearm “in furtherance of” a drug
   trafficking crime, violating 18 U.S.C. § 924(c).
          After a two-day trial in January 2017, Cortez was convicted on all three
   counts. The district court sentenced Cortez to a term of imprisonment of
   210 months and 5 years of supervised release. This court affirmed Cortez’s
   conviction, holding there was sufficient evidence to support the conviction
   and that the district court’s decision not to follow the Pattern Jury
   Instructions was not per se error or a grave miscarriage of justice. United
   States v. Cortez, No. 17-50504, 2018 WL 3322863 (5th Cir. 2018).
          Cortez then filed a Section 2255 motion to vacate his sentence, raising
   seven separate ineffective assistance of counsel claims. The Government
   filed a response in opposition to the motion, attaching affidavits from
   Cortez’s trial counsel. The district court dismissed Cortez’s Section 2255
   motion and denied him a certificate of appealability (“COA”) as to any claim.
   Cortez subsequently moved for a COA from this court and filed a motion for
   appointment of counsel. In January 2022, a single member of this panel
   denied the motions. The full panel now reconsiders the denial.




                                         3
Case: 21-50152       Document: 00516455191            Page: 4    Date Filed: 08/31/2022




                                       No. 21-50152


                                     DISCUSSION
          An appeal of a final order in a Section 2255 proceeding is governed by
   28 U.S.C. § 2253(c). A petitioner must obtain a COA from “a circuit justice
   or judge” before appealing the denial of their petition. § 2253(c). Obtaining
   a COA requires that a petitioner make “a substantial showing of the denial of
   a constitutional right.” § 2253(c)(2). Where the district court has denied
   the petitioner’s claims on the merits, the petitioner must establish that
   reasonable jurists would find the denial debatable or wrong.              Slack v.
   McDaniel, 529 U.S. 473, 484 (2000). At the COA stage, we must “limit [our]
   examination to a threshold inquiry into the underlying merits of [the]
   claims.” Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting Miller-El v.
   Cockrell, 537 U.S. 322, 327 (2003)).
          Cortez’s Section 2255 motion raised eight claims in support of relief.
   We will consider each.
   I.     Ineffective assistance of trial counsel
          An ineffective assistance of trial counsel (“IATC”) claim presents a
   court with two issues for resolution. A moving party “must show: (1) ‘that
   counsel’s representation fell below an objective standard of reasonableness,’
   and (2) that the deficiency was ‘prejudicial to the defense.’” Anaya v.
   Lumpkin, 976 F.3d 545, 550–51 (5th Cir. 2020) (quoting Strickland v.
   Washington, 466 U.S. 668, 688, 692 (1984)).             In evaluating counsel’s
   performance for objective reasonableness, courts “indulge a strong
   presumption that counsel’s conduct falls within the wide range of reasonable
   assistance.” Strickland, 466 U.S. at 689. To show prejudice, “there [must
   be] a reasonable probability that, but for counsel’s . . . errors, the result of the
   proceeding would have been different.” Id. at 694.
          First, Cortez contends that his trial counsel failed to conduct a
   reasonable investigation by failing to interview six potential witnesses and




                                             4
Case: 21-50152        Document: 00516455191         Page: 5   Date Filed: 08/31/2022




                                     No. 21-50152


   obtain copies of his bank and phone records. Trial counsel is required to
   “make reasonable investigations or to make a reasonable decision that makes
   particular investigations unnecessary.” Id. at 691. When assessing whether
   pretrial investigation was reasonable, we consider “the ‘number of issues in
   the case, the relative complexity of those issues, the strength of the
   government’s case[,] and the overall strategy of trial counsel.’” Nealy v.
   Cabana, 764 F.2d 1173, 1177 (5th Cir. 1985) (citation omitted).          At a
   minimum, counsel must “interview potential witnesses and make an
   independent investigation of the facts and circumstances of the case.” Id.;
   see also American Bar Association Standards for Criminal
   Justice § 4-4.1 (4th ed. 2017).
          The district court dismissed this claim, relying on an affidavit
   provided by trial counsel stating that Cortez had not asked counsel to
   interview the potential witnesses or obtain phone or bank records. Though
   perhaps not requested, Cortez’s trial counsel apparently did not interview
   any potential witnesses or conduct an independent investigation. They only
   attempted to interview Cortez’s father and then did not interview anyone
   else. Instead, trial counsel believed, “in [their] professional judgment and
   experience, that [their] defensive theory was best supported by Mr. Cortez’s
   own testimony, and our cross-examination of the Government’s witnesses.”
   Under these facts, reasonable jurists could debate the district court’s
   conclusion that counsel’s efforts were objectively reasonable. See Strickland,
   466 U.S. at 691.
          The district court also concluded that Cortez failed to show how
   additional efforts would have altered the outcome of the trial given the weight
   of the evidence against Cortez, including his oral confession. In support of
   his motion, Cortez provided only a single admissible affidavit from his
   brother – one of the named, uncalled witnesses – stating he was available and
   would have testified. See Day v. Quarterman, 566 F.3d 527, 538 (5th Cir.



                                          5
Case: 21-50152      Document: 00516455191           Page: 6   Date Filed: 08/31/2022




                                     No. 21-50152


   2009) (noting that, for uncalled-witness claims, Strickland requires showing
   that the testimony would have been not only favorable “but also that the
   witness would have testified at trial.” (quoting Alexander v. McCotter, 775
   F.2d 595, 602 (5th Cir. 1985) (citations omitted))). Likewise, though Cortez
   alleges that his bank and phone records could have been used to impeach the
   Government’s witnesses, he has not supported his assertions with any
   evidence that would allow him to prevail on his claim. See Ross v. Estelle, 694
   F.2d 1008, 1011 (5th Cir. 1983). Thus, Cortez has failed to support his claims
   of prejudice with evidence to raise a debatable issue that further
   investigations would have changed the outcome of his trial.
          Second, Cortez contends that his trial counsel was ineffective by
   failing to apprise him of the status of their investigation, which would have
   allowed him to plead guilty. As the district court found, though, defense
   counsel informed Cortez of the government’s case against him and of the
   potential consequences of going to trial. In fact, after the original indictment
   was superseded, the district court held two “Lafler hearings” to ensure that
   Cortez understood the charges against him and risks of rejecting the plea
   offer. See Lafler v. Cooper, 566 U.S. 156 (2012). When the court asked Cortez
   whether he was “satisfied” that he was adequately informed to make an
   independent decision, Cortez always responded that he was. As such, Cortez
   has failed to make a substantial showing that his counsel’s performance was
   objectively unreasonable or that he would have taken the guilty plea but for
   any alleged defective performance. See id. at 174.
          Third, Cortez contends that his trial attorneys were poorly prepared
   for trial because they did not have enough time to review the Government’s
   discovery, research the law applicable to the case, investigate witnesses, and
   consult with Cortez’s doctors or medical experts on his post-traumatic stress
   disorder (“PTSD”) diagnosis. The district court dismissed this claim,




                                          6
Case: 21-50152      Document: 00516455191          Page: 7   Date Filed: 08/31/2022




                                    No. 21-50152


   concluding that Cortez’s arguments were largely unsubstantiated and that
   his counsel had vigorously represented Cortez at trial.
          Cortez raises a debatable issue regarding counsel’s deficient
   performance in failing to consult a medical expert regarding Cortez’s
   apparent diagnosis of PTSD and failure to present evidence of his PTSD at
   trial. The defense knew of Cortez’s claimed PTSD, as counsel relied on it at
   trial extensively. Even so, the defense did not submit documents or expert
   testimony in support of the supposed diagnosis at trial. To substantiate this
   claim, Cortez attached medical notes to his Section 2255 motion showing that
   a doctor listed PTSD as one of Cortez’s ailments on December 1, 2016.
   Importantly, Cortez’s trial counsel did not explain the failure to present this
   evidence or consult with Cortez’s doctors regarding Cortez’s PTSD
   diagnosis, nor did they suggest it was based on any strategic decision.
          Nonetheless, Cortez has not made a substantial showing that the
   failure to present this evidence was prejudicial. He has not explained how
   evidence of a PTSD diagnosis would have altered the outcome of the trial
   given the weight of the evidence against him. See Gray v. Lucas, 677 F.2d
   1086, 1093 (5th Cir. 1982). He argues that had his counsel been better
   prepared, they would have “been in a better position to impeach the
   government’s witnesses” and “strengthen[ed] Cortez’s defense.” These
   conclusory allegations cannot satisfy Cortez’s burden of showing prejudice.
   See United States v. Holmes, 406 F.3d 337, 361 (5th Cir. 2005).
          Fourth, Cortez claims that his counsel’s failure to investigate and
   present evidence of his PTSD was ineffective at the sentencing phase. The
   district court concluded that Cortez failed to show that his trial counsel was
   ineffective at sentencing and that but for the failure to investigate his PTSD
   he would have received a lesser sentence, noting that his trial counsel did
   raise the issue of Cortez’s PTSD at sentencing. Indeed, Cortez received a




                                          7
Case: 21-50152      Document: 00516455191               Page: 8   Date Filed: 08/31/2022




                                      No. 21-50152


   sentence well below the sentencing guidelines. Cortez has failed to explain
   how presenting more evidence of his psychological diagnoses would have
   affected the outcome of sentencing. See Strickland, 466 U.S. at 694.
          Fifth, Cortez claims that his trial counsel was ineffective for failing to
   pursue a “substantial assistance” departure at sentencing. The district court
   dismissed this claim because in Cortez’s trial testimony he denied the facts
   he had confessed to investigators regarding his co-defendants and denied
   responsibility for his actions. Also, the prosecutor has discretion whether to
   file a motion for a departure from the Guidelines based on a defendant’s
   substantial assistance. See Wade v. United States, 504 U.S. 181, 185–86
   (1992). District courts have the authority to review the decision not to file
   such a motion and grant relief if they find refusal was based on an
   unconstitutional motive. Id. Cortez does not allege any such motive here.
          Sixth, Cortez contends that his counsel was ineffective by not moving
   to suppress the firearm found in his car. The district court dismissed this
   claim because the gun was found in plain view during a protective sweep of
   Cortez’s vehicle.     Defense counsel filed multiple motions to exclude
   evidence, successfully excluding body armor that was found in Cortez’s
   trunk. See Kimmelman v. Morrison, 477 U.S. 365, 375 (1986). Cortez has not
   made a substantial showing that his counsel was deficient on this issue.
   II.    Ineffective assistance of appellate counsel
          Claims of ineffective assistance of appellate counsel are also analyzed
   using Strickland’s two-step test. Briseno v. Cockiell, 274 F.3d 204, 207 (5th
   Cir. 2001). To prove prejudice with respect to a claim that appellate counsel
   was ineffective, a petitioner must show a reasonable probability that he would
   have prevailed on appeal but for his counsel’s deficient representation. Id.
          First, Cortez contends his appellate counsel was deficient by failing to
   raise issues of vindictive prosecution and prosecutorial misconduct related to




                                            8
Case: 21-50152       Document: 00516455191         Page: 9   Date Filed: 08/31/2022




                                    No. 21-50152


   “false statements” that were made outside the presence of the jury. His
   contention is unavailing. As the district court noted, no presumption of
   vindictiveness arises from a prosecutor’s filing a superseding indictment
   after a defendant refuses to accept a guilty plea. See United States v.
   Saltzman, 537 F.3d 353, 360–62 (5th Cir. 2008). Also, Cortez has failed to
   explain how the complained-of “false statements” could have prejudiced
   him or how his appellate counsel would have been able to show plain error.
   Appellate counsel are not required to present patently frivolous – or even all
   non-frivolous issues – on appeal. Ellis v. Lynaugh, 873 F.2d 830, 840 (5th Cir.
   1989).
            Second, Cortez contends his appellate counsel was ineffective when
   they failed to challenge the constitutionality of 18 U.S.C. § 924(c)(2) after
   the Supreme Court’s decision in Johnson v. United States, 576 U.S. 591
   (2015). Specifically, Cortez complains that his appellate counsel did not
   argue that Section 924(c)(2) is unconstitutionally vague because it fails to
   “provide a fair notice of the prohibited drugs” that constitute “drug
   trafficking.” The district court dismissed this argument because Johnson and
   subsequent cases — Sessions v. Dimaya, 138 S. Ct. 1204 (2018) and United
   States v. Davis, 139 S. Ct. 2319 (2019) — applied to provisions of the United
   States Code with residual clauses. Section 924(c)(2) contains no residual
   clause, making Johnson inapplicable.
            Cortez’s motions for a COA and for appointment of counsel are
   DENIED.




                                          9